                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CR-075-FDW-DCK

 UNITED STATES OF AMERICA,                         )
                                                   )
                  Plaintiff,                       )
                                                   )
    v.                                             )       ORDER
                                                   )
 BASIL LANAS NOBLE,                                )
                                                   )
                  Defendant.                       )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Application For Admission To

Practice Pro Hac Vice And Affidavit” (Document No. 87) filed by Claire Rauscher, concerning

Susy Ribero-Ayala, on August 15, 2019. Susy Ribero-Ayala seeks to appear as counsel pro hac

vice for Defendant Basil Lanas Noble. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the

“Application For Admission To Practice Pro Hac Vice And Affidavit” (Document No. 87) is

GRANTED. Susy Ribero-Ayala is hereby admitted pro hac vice to represent Defendant Basil

Lanas Noble.

         SO ORDERED.



                                     Signed: August 19, 2019
